Citation Nr: 0612081	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a prostate 
disability.

2. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  The veteran also had a subsequent period of unverified 
service in a reserve component.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends that his exposure to Agent Orange or 
other herbicides in Vietnam resulted in his development of 
prostate cancer.  The claimant also maintains that he 
incurred a seizure disorder while serving on active duty.

As to the issue of entitlement to service connection for a 
prostate disability, the appellant, in his substantive 
appeal, checked the box declaring an intent to appeal all of 
the issues listed on the July 2003 statement of the case 
(SOC) yet thereafter wrote that he intended to appeal only 
the issue of epilepsy.  Therefore, the RO should ask the 
veteran whether he intended to withdraw his claim of 
entitlement to service connection for a prostate disorder.  
If so, he should inform the RO in writing.  38 C.F.R. 
§ 20.204(b) (2005).

If the veteran does not intend to withdraw his claim of 
entitlement to service connection for a prostate disability, 
this issue, as well as the issue of entitlement to service 
connection for a seizure disorder, requires further 
development.
 
In this regard, the November 2003 substantive appeal the 
veteran stated that he was attempting to qualify for Social 
Security Administration (SSA) disability benefits.  
Unfortunately, the record is devoid of either the claimant's 
SSA records or documentation of any effort to obtain these 
records.  Therefore, a remand is required to secure the 
appellant's SSA records.  38 U.S.C.A. § 5103A(b) (West 2002).

As to the issue of entitlement to service connection for a 
prostate disability, in August 2002 the appellant notified 
the RO that he had received treatment for prostate cancer 
from South Fulton Hospital in June 1991.  The RO, in its 
September 2002 letter to South Fulton Hospital, mistakenly 
requested treatment records from 1983 to 1987.  While South 
Fulton Hospital sent VA the veteran's January 1992 treatment 
records on remand the RO should make a second request for 
these records using the January 1991 date of treatment 
provided by the veteran.  Id.

Additionally, in March 2004 the veteran notified the RO that 
he received treatment from Dr. Ansari in 1991.  A request for 
records of this treatment was not made.  On remand, 
therefore, the RO should request all of Dr. Ansari's 
treatment records.  Id.

As to the veteran's claim that his prostate disability was 
caused by exposure to herbicides while he was in the Republic 
of Vietnam, in a statement received in October 2002 the 
appellant notified VA that he served in Vietnam from 
approximately June 1968 to June 1969.  The claimant stated 
that he served with the U.S. Navy's riverine force, 
patrolling shallow waters.  The appellant furthermore wrote 
that his home bases were in Saigon, Vietnam and Bien Tui, 
Vietnam, and that he patrolled the area between these two 
locations.  The veteran informed the RO in November 2003 that 
he served on two ships while they visited ports in Vietnam: 
the USS Chicago CA 73 and the USS Platte AO-24.  The record, 
however, is devoid of proof of the veteran's service actually 
on the territorial land surface of the Republic of Vietnam.  
Therefore, on remand, the RO should contact the National 
Personnel Records Center (NPRC) and the United States 
Department of the Navy and attempt to document the veteran's 
Vietnam presence in country.  The records requested should 
specifically include, but are not to be limited to, any 
pertinent ship logs or travel records.  In this latter 
regard, the veteran must assist VA by providing the 
approximate date of when he actually served on the 
territorial land surface of the Republic of Vietnam.

On remand, the veteran is to be afforded a VA examination to 
determine the nature and etiology of his prostate disability.  
38 U.S.C.A. 5103A(d) (West 2002).

As to the issue of entitlement to service connection for a 
seizure disorder, the veteran indicates in his November 2003 
substantive appeal that he was on active duty with a reserve 
component when he first experienced a seizure in July 1974.  
In his August 2002 claim the veteran declares that he served 
with a reserve component from July 1970 to August 1976, 
however, the dates of any active duty for training have yet 
to be secured.  Hence, further development is in order.  

In his August 2002 claim the veteran states that his seizure 
disorders first occurred while he was stationed at the Fallon 
Naval Air Station, and that he was treated there for a 
seizure disorder from July 1974 to July 1975.  Therefore, on 
remand, the RO should attempt to obtain and associate with 
the record any clinical records for the veteran from the 
Naval Air Station in Fallon, Nevada, to include, 
specifically, records from July 1974 to July 1975.  38 
U.S.C.A. § 5103A(b).

In his August 2002 claim the veteran also reported having 
been treated by the Asheville, North Carolina VA Medical 
Center from 1978 to 1980 and from 1996 to 2002.  In September 
2002, the RO requested the veteran's treatment records from 
1978 to January 2001.  Unfortunately, while the record 
includes the veteran's post-January 1998 records from this VA 
Medical Center, it is unclear whether a search was made for 
his VA treatment records dated 1978 to 1998.  Therefore, on 
remand, the RO should try to obtain the claimant's Asheville, 
North Carolina VA Medical Center treatment records from 1978 
to January 1998 or, if such documents cannot be obtained, 
should ascertain for the record whether this evidence even 
exists.  Id.

Also, in September 2002, the RO sent letters to Dr. John 
Brinson, Dr. John D. Archibald Memorial Hospital, Tallahassee 
Memorial Hospital, and Dr. Jovito Estaris requesting 
treatment records for the veteran.  In these same letters, 
however, the RO incorrectly listed the claimant's dates of 
treatment, in all but one case being off by a decade.  
Therefore, on remand, the RO needs to try again to secure the 
appellant's medical records from the aforementioned 
providers.  Id.

In December 2002, the claimant informed the RO that he had 
also been treated for a seizure disorder by Dr. Joe Rawlings.  
The claims file, however,  includes neither Dr. Rawlings's 
records nor documentation of any attempt to obtain these 
records on the veteran's behalf.  Therefore, on remand, the 
RO should secure and associate with the record the treatment 
records for the veteran from Dr. Joe Rawlings.  Id.

Next, in the September 2002 Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice letter the veteran was incorrectly informed that the 
RO had given his treatment providers the correct dates of his 
treatment, when in fact, with one exception, the dates 
supplied these providers were off the mark by a decade.  A 
remand consequently is required in order to ensure that he 
receives a corrected VCAA notice.  38 U.S.C.A. § 5103(a) 
(West 2002).

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inquire of him whether he desired to 
withdraw his appeal of the claim of 
entitlement to service connection for a 
prostate disability.  If the veteran so 
intends he should so state in writing.

2.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims of 
entitlement to service connection for a 
prostate disability and a seizure 
disorder.  The letter should also 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and request that the appellant provide any 
pertinent evidence in his possession which 
has not previously been submitted.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson.

3.  If the veteran does not withdraw the 
claim of entitlement to service connection 
for a prostate disability the RO, after 
securing new authorizations for each 
previously named treatment provider, 
should request all of the appellant's 
prostate treatment records from Dr. Ansari 
and South Fulton Hospital.  If any 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

4.  As to entitlement to service 
connection for a seizure disorder, after 
securing new authorizations from the 
veteran, VA should request all of his July 
1975 to December 1975 records from Dr. 
John Brinson; August 1975 records from Dr. 
John D. Archibald Memorial Hospital; 
September 1975 records from Tallahassee 
Memorial Hospital; 1981 to 1984 records 
from Dr. Jovito Estaris; and 1978 to 1980 
and 1996 to 2002 records from the 
Asheville VA Medical Center.  As to the 
private treatment records, if any are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file, and the veteran notified in 
writing.  As to the VA treatment records, 
because these are Federal records, if any 
cannot be secured, a written 
unavailability memorandum must also be 
prepared and added to the claims folder. 

5.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
locations, and dates of his reserve 
component service. 

6.  As to entitlement to service 
connection for a prostate disability, the 
RO should contact NPRC and the U.S. 
Department of the Navy and attempt to 
secure any records that would corroborate 
the veteran's claim to have been served on 
in the land territory of the Republic of 
Vietnam.  The RO is to pay particular 
attention to securing pertinent records 
from June 1968 to June 1969, during which 
the claimant indicates he served with the 
U.S. Navy's riverine force based in Saigon 
and Bien Tui, Vietnam.  After securing the 
assistance of the veteran in providing the 
dates of his land service in Vietnam with 
greater specificity, the RO must attempt 
to secure pertinent verifying records of 
such land service while attached to the 
USS Chicago (CA 73) and the USS Platte 
(AO-24).  If pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder. 

7.  Regarding entitlement to service 
connection for a seizure disorder, the RO 
should attempt to verify all dates of the 
appellant's active duty, active duty for 
training, and inactive duty training.  In 
an attempt to verify these dates the RO 
should contact in writing the NPRC, and 
Naval Reserve Unit, VAF 124, Jacksonville, 
Florida.  Efforts should also be made to 
obtain any clinical records pertaining to 
care received at Fallon Naval Air Station, 
Nevada, where the appellant claims being 
treated for seizures in July 1974.  If any 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  
Because these are Federal records, if they 
cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claims folder. 

8. As to entitlement to service connection 
for a prostate disability, after completion 
of the foregoing to the extent possible, 
the RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination to ascertain the nature and 
etiology of any prostate disability.  The 
claims folder is to be provided to the 
examiner for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate should be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the examiner should opine whether the 
veteran has prostate cancer, or any other 
prostate disability.  If so, the examiner 
must opine whether it is at least as likely 
as not that any prostate disability was 
incurred in or aggravated by military 
service.  A complete rationale should be 
provided for any opinion offered

9. As to entitlement to service connection 
for a seizure disorder, after completion of 
the above development to the extent 
possible, the veteran should be afforded a 
VA examination by a physician to determine 
the nature and etiology of any current 
seizure disorder.  The claims folder is to 
be provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
reported in detail.  Thereafter, the 
physician is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the veteran's current 
seizure disorder is related to his active 
duty service.   A complete rationale 
explaining the reasons for any proffered 
opinion should be provided.

10.  The RO should review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If they are deficient in any 
manner, the RO is to implement corrective 
procedures at once.

11.  Thereafter, the RO should 
readjudicate the questions of entitlement 
to service connection for a prostate 
disability and a seizure disorder.  If any 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


